IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA
AARON E. WALLACE,
                                        NOT FINAL UNTIL TIME EXPIRES TO
      Petitioner,                       FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
v.
                                        CASE NO. 1D16-0251
STATE OF FLORIDA,

      Respondent.

_____________________________/

Opinion filed June 1, 2016.

Petition – Ineffective Assistance of Counsel – Original Jurisdiction.

Aaron E. Wallace, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED on the merits.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.